Application by complainant for direction to the trustee of his estate, who had been appointed in this suit, to pay to petitioner at the rate of $1200 per annum out of the trust estate from the time of' his marriage. The principal question was upon the construction of the words “shall marry and have afamilyv as used in the trust deed, which deed directed the trustee to pay to the petitioners $700 annually during his life, and $1200 in case he should marry and have a family. The petitioner married in 1841 and was a housekeeper, but had never had any children by his wife, who. was, *32still living with him. The chancellor decided that petitioner was only entitled to $700 a year, holding that unless there is something in the context to give a different construction to such an expression in a deed it means to get married and to have a child or children or descendants as the issue of such marriage. Petition dismissed.